1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   THE NATIONAL GRANGE OF THE         No. 2:14-cv-676 WBS DB
     ORDER OF PATRONS OF
13   HUSBANDRY,

14                Plaintiff,            ORDER
15       v.

16   CALIFORNIA GUILD, formerly
     doing business as “California
17   Stage Grange,”

18                Defendant.

19

20                                ----oo0oo----

21            On April 17, 2018, this court reopened post-judgment
22   proceedings, vacated judgment in the amount of $93,707.78, and
23   ordered defendant to pay plaintiff an additional $9,000 in
24   sanctions.   (Docket No. 235.)   While defendant’s appeal of this
25   court’s post-judgment order was still pending, plaintiff obtained
26   a writ of execution as to the money judgment.     (Docket No. 274.)
27   In connection with execution of judgment, plaintiff filed a
28
                                       1
1    notice of sale of defendant’s personal property in the form of

2    its name “California Guild.”     (Docket No. 279.)    The sale was

3    scheduled to take place on April 18, 2019.      On April 15, 2019,

4    defendant filed an Ex Parte Application to Stay the Sale of the

5    Name (Docket No. 278) and plaintiff then filed an opposition to

6    the application (Docket No. 281).      The court issued an order

7    temporarily staying the sale to allow time for the issues to be

8    fully briefed and argued.     (Docket No. 282.)    The court set a

9    hearing on the stay request and ordered the parties to file

10   supplemental briefs by May 6, 2019.     (Id.)     Plaintiff filed a

11   supplemental brief by the deadline.      (Docket No. 283.)    Defendant

12   did not.   Accordingly, the court vacates the hearing set for May

13   20, 2019 and decides the request without oral argument.        See

14   Local Rule 230(c).

15              Federal Rule of Civil Procedure 69(a) governs execution

16   proceedings in federal court.     Hilao v. Estate of Marcos, 95 F.3d

17   848, 851 (9th Cir. 1996).     It provides that the procedure on

18   execution “must accord with the procedure of the state where the

19   court is located.”   Fed. R. Civ. P. 69(a).     In California,

20   “[e]xcept as otherwise provided by law, all property of the
21   judgment debtor is subject to enforcement of a money judgment.”

22   Cal. Civ. Proc. Code § 695.010.     On February 8, 2019, plaintiff

23   levied a writ of execution pursuant to California Civil Procedure

24   Code § 700.170 on defendant’s trade name as a general intangible.

25   A notice of sale was served eighteen days prior to the scheduled

26   date, on April 1, 2019.     (Docket No. 279.)     In its ex parte
27   application, defendant argues that California law does not permit

28   the sale of an opponent’s name during pending litigation because
                                        2
1    (1) defendant’s trade name is not a “general intangible” and (2)

2    the name is excluded from execution because it is the subject of

3    pending litigation.

4                For the purposes of enforcement of judgments,

5    “‘[g]eneral intangibles’ means ‘general intangibles,’ as defined

6    in paragraph (42) of subdivision (a) of Section 9102 of the

7    Commercial Code, consisting of rights to payment.”    Cal. Civ.

8    Proc. Code § 680.210.    Even if defendant’s argument that its

9    trade name does not “consist[] of rights to payment” is well-

10   taken, the trade name still qualifies as defendant’s personal

11   property.    Under relevant Ninth Circuit precedent interpreting

12   California law, trade names, like California Guild, are

13   intangible property subject to a writ of execution.    Cf. Office

14   Depot Inc. v. Zuccarini, 596 F.3d 696, 702 (9th Cir. 2010)

15   (citations omitted) (holding that “domain names are intangible

16   property subject to a writ of execution”)1; see also Cal. Civ.

17   Proc. Code § 699.710 (“[A]ll property that is subject to

18   enforcement of a money judgment . . . is subject to levy under a

19   writ of execution to satisfy a money judgment.”).

20               Given the strong presumption that all property is
21   subject to the enforcement of a money judgment, defendant’s

22

23        1    Defendant argument that Zuccarini is distinguishable is
     unavailing. Like a domain name, defendant’s trade name is a
24   property right because it is a well-defined interest that
     provides defendant with a legitimate claim to exclusivity as no
25   other entity may claim that same name. See Kremen v. Cohen, 337
26   F.3d 1024, 1029 (9th Cir. 2003) (explaining that these factors
     are relevant to the determination of whether a property right
27   exists); see also Cal. Bus. & Prof. Code § 14415 (identifying a
     presumption that a corporation has the exclusive right to use its
28   trade name).
                                     3
1    argument that it does not fall into the specific category of

2    “general intangibles” does not mean that plaintiff could not

3    otherwise dispose of the trade name.   See Cal. Civ. Proc. Code §

4    695.010; see also Office Depot, Inc. v. Zuccarini, 621 F. Supp.

5    2d 773, 775 n.2 (N.D. Cal. 2007) (upholding the levy under a writ

6    of execution on defendant’s domain names even though the names

7    did not clearly fall into a category of property).

8               Next, defendant relies on two subsections of California

9    Civil Procedure Code § 699.720(a), which exclude certain types of

10   property from execution, for its argument that plaintiff cannot

11   sell its trade name.   First, defendant contends that the trade

12   name is “[a] cause of action that is the subject of a pending

13   action or special proceeding.”   Id. § 699.720(a)(3).   Second,

14   defendant maintains that the trade name is “[a] judgment in favor

15   of the judgment debtor prior to the expiration of the time for

16   appeal from the judgment or, if an appeal is filed, prior to the

17   final determination of the appeal.”    Id. § 699.720(a)(4).

18   Defendant’s trade name falls into neither one of these categories

19   of property.   While defendant may have changed its trade name

20   given ongoing litigation, the name “California Guild” does not
21   appear to be directly implicated in either lawsuit.     The mere

22   fact that defendant may have to change its name mid-appeal is not

23   a reason for why the name is “a cause of action” or “judgment”

24   for the purposes of the relevant subsections.   Absent some

25   authority supporting defendant’s interpretation, the court cannot

26   find that these provisions of California law affirmatively
27   prohibit plaintiff from subjecting defendant’s trade name to

28   auction.
                                      4
1              Defendant also urges this court to exercise its

2    discretion and stay the sale of its name.   Defendant argues that

3    the judgment plaintiff seeks to collect is subject to a pending

4    appeal.   Defendant contends that any sale would “impact the

5    California Guild’s due process rights” and its ability to

6    litigate issues in other pending actions, including the ownership

7    of a corporation registered in its name.    (See Decl. of Robert

8    McFarland ¶ 5 (Docket No. 278-2).)

9              Defendant is free to apply for relief from this court

10   under Federal Rule of Civil Procedure 62.   “At any time after

11   judgment is entered, a party may obtain a stay by providing a

12   bond or other security.”   See Fed. R. Civ. P. 62(b).   Under this

13   rule, defendant could receive the stay “as a matter of right by

14   posting a supersedeas bond acceptable to the court.”    Matter of

15   Combined Metals Reduction Co., 557 F.2d 179, 193 (9th Cir. 1977).

16   This court has “inherent discretionary authority in setting

17   supersedeas bonds.”   Rachel v. Banana Republic, Inc., 831 F.2d

18   1503, 1505 n.1 (9th Cir. 1987).   The purpose of the supersedeas

19   bond is to secure the appellees from any loss resulting from the

20   stay in execution of judgment.    See Pac. Reinsurance Mgmt. Corp.
21   v. Ohio Reinsurance Corp., 935 F.2d 1019, 1027 (9th Cir. 1991).

22             While this court may exercise its discretion and “waive

23   the bond requirement if it sees fit,” Townsend v. Holman

24   Consulting Corporation, 881 F.2d 788, 796-97 (9th Cir. 1989),

25   vacated on reh’g on other grounds, 929 F.2d 1358 (9th Cir. 1990)

26   (en banc), defendant bears the burden for why it should not have
27   to post a full security bond, see Poplar Grove Planting &

28   Refining Company v. Bache Halsey Stuart, Inc., 600 F.2d 1189,
                                       5
1    1191 (5th Cir. 1979).     Because defendant has not provided this

2    court with any reason why it cannot post a supersedeas bond, the

3    court will not waive the bond requirement.       Defendant likewise

4    has not suggested an amount for the bond nor has it been

5    suggested to the court how much defendant’s trade name is worth.

6    Therefore, the court must exercise its discretion to determine

7    the appropriate amount for a bond.     Accordingly, the court in its

8    discretion sets the amount of the bond at the amount of the

9    judgment that plaintiff seeks to enforce.       In this case, that

10   amount is $102,707.78.    (Docket No. 274.)

11             IT IS THEREFORE ORDERED that the stay previously

12   entered on the sale of defendant’s name “California Guild” be,

13   and the same hereby is, lifted UNLESS defendant posts a cash

14   supersedeas bond in the amount of $102,707.78, in the form of a

15   cashier’s check made payable to the Clerk of United States

16   District Court, by 5 p.m. May 15, 2019.       If defendant posts the

17   specified bond, a stay shall last until all appeals in this case

18   are fully resolved.     If defendant fails to provide the specified

19   bond, the sale of defendant’s name may take place.

20             IT IS FURTHER ORDERED that defendant’s Request for
21   Sanctions and Attorneys’ Fees be, and the same hereby is, DENIED.

22   Dated:   May 7, 2019

23

24

25

26
27

28
                                        6
